DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Adriani et al. (US Patent Application No. 2008/0289682) in view of Unvericht et al. (US Patent Application No. 2016/0152015) and Janda et al. (US Patent Application No. 2010/0028668).
Regarding claims 1 and 2, Adriani et al. teach a roof tile (page 3, paragraph [0014]) comprising an upper protective layer under which a photocell is mounted and the upper protective layer is made of polyethylene terephthalate (page 1, paragraph [0009], page 3, paragraph [0014]), and a heat and sound insulating layer made of polyurethane foam (page 9, paragraph [0070]).
Adriani et al. fail to teach wherein the roof tile comprises a cardboard layer, a technical layer made of high-density polyethylene and a lower protective layer made of polyethylene terephthalate with a metallized base.  However, Unvericht et al. teach a roofing tile comprising a technical layer  made of high-density polyethylene, a cardboard layer (page 1, paragraphs [0012], [0014], page 2, paragraph [0058], page 3, paragraph [0100]) and an upper protective layer made 2 of polyethylene terephthalate (page 3, paragraph [0092]).  Janda et al. teach an assembly formed of layer including an insulating member and a protective layer made of polyethylene terephthalate with a metallized base of aluminum (page 3, paragraph [0029]). 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the layers of Unvericht et al. in the 
Regarding claim 3, Adriani et al. teach wherein the upper protective layer is made of transparent to allow solar energy to pass to the photocell (page 3, paragraphs [0014], [0015], page 4, paragraph [0041], page 16, paragraph [0119]).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        10/22/2021